Citation Nr: 1632621	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  11-11 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a compensable rating for residuals of perforated left eardrum, with recurrent otitis media and externa.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for vertigo with left unilateral vestibular hypofunction (as secondary to the service-connected left ear disability) with a rating of 30 percent, and denied a compensable rating for residuals, perforated left eardrum, with recurrent otitis media and externa.  The Veteran appealed the rating assigned for vertigo and the denial of a higher rating for the left ear disability.  He subsequently withdrew his appeal with regard to the rating assigned for vertigo.  See September 2010 DRO hearing notes.

The Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing held in August 2011.  A transcript of that hearing is of record.  

The Board previously considered this matter in February 2012, at which time it remanded the issue on appeal for further development, to include a new VA examination.  The Board also found that the Veteran had raised intertwined claims for service connection for nerve damage, headaches, vision problems, speech problems, and short-term memory loss, all claimed as secondary to the service-connected residuals of perforated left eardrum, with otitis media and externa.  Consequently, in a March 2014 rating decision, the RO granted service connection for migraine headaches, adjustment disorder, and diplopia, but denied it for facial nerve damage and speech impairment.

In February 2015, the Veteran submitted a claim for a TDIU, based on all his service-connected disabilities.  The RO denied entitlement to a TDIU in an April 2016 rating decision.  Notwithstanding, a claim for a TDIU is under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In March 2016, VA advised the Veteran that the VLJ who conducted the August 2011 hearing is no longer employed by the Board and informed him of his right to request another Board hearing before a different VLJ.  In April 2016, the Veteran indicated that he did not wish to appear another Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records were last associated with the claims file in January 2015 (in Virtual VA).  The most recent of these are dated November 2014.  A September 2015 rating decision alludes to VA treatment records dated August 2015.  As such, there record reflects that there are outstanding VA treatment records.  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these are potentially relevant to the issues on appeal, they should be obtained and considered.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




